              Case 2:18-cv-00514-RSM Document 18 Filed 08/03/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    TIM TUCKER,                                       CASE NO. C18-514 RSM

 9                   Plaintiff,                         MINUTE ORDER

10            v.

11    JOHN SCHWAN, et al.,

12                   Defendants.

13          The following MINUTE ORDER is made by direction of the Court, the Honorable

14   Ricardo S. Martinez, Chief United States District Judge: Plaintiff’s June 3, 2020 letter (Dkt. #17)

15   memorializes his oral request to the Clerk that the Court reconsider dismissal and consider his

16   late-docketed response (Dkt. #15) to the Court’s Order to Show Cause (Dkt. #13). To the extent

17   Plaintiff’s letter properly seeks any relief, the Court has already sua sponte granted him such

18   relief and his request is moot. See Dkt. #16 (granting reconsideration and affirming dismissal

19   after considering Plaintiff’s late-docketed response (Dkt. #15)). This matter remains closed.

20   Further filings will be considered only as required by the applicable rules.

21          DATED this 3rd day of August, 2020.

22                                                         WILLIAM McCOOL, Clerk

23                                                         By: /s/ Paula McNabb
                                                               Deputy Clerk
24

     MINUTE ORDER – 1
